DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 7-2-2021 has been entered.  Claims 1, and 27-28 were amended.  Claims 9-10 and 12-20 were cancelled.  New Claim 30 was presented. Claims 1-8, 11, and 21-30 are pending and examined in this action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 11, 21-23, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ezy Dose Kids Oral Liquid Medicine Spoon (hereinafter “Ezy Dose”) in view of US 2,249,551 to Zohe. 

In re Claim 1, Ezy Dose teaches a feeding accessory (see Ezy Dose, figure below) comprising:
a) an elongated tubular storage part having an open end and a closed end (see annotated Ezy Dose, figure below);

c) said spoon part having oppositely disposed upwardly extending first and second side flanges mounted to the bottom portion (see annotated Ezy Dose, figure below),
d) said spoon part further having an upwardly extending end flange connected to the first and second side flanges transverse to the bottom portion (see annotated Ezy Dose, figure below), wherein the bottom portion, the first and second side flanges, and the upwardly extending end flange form a spoon depression (see annotated Ezy Dose, figure below), 
e) said upwardly extending end flange having a proximal end connected to the bottom portion (see annotated Ezy Dose, figure below), and having a distal end (see annotated Ezy Dose, figure below), wherein the distance between the proximal end of the upwardly extending end flange and the inner end of the bottom portion is less than the distance between the distal end of the upwardly extending end flange and the inner end of the bottom portion (see annotated Ezy Dose, figure below), and 
wherein the first side flange and the second side flange each have a length in a direction from the inner end of the bottom portion to the end flange (the structure illustrated below in the annotated Ezy Dose figure teaches the flanges having a length in a direction from the inner end of the bottom portion to the end flange), and a substantially uniform thickness along their entire length (the flanges have a substantially uniform thickness along their entire length)


    PNG
    media_image1.png
    745
    1430
    media_image1.png
    Greyscale



Ezy Dose does not teach:
f) said spoon part further comprising a tongue-training depression located at the distal end of the upwardly extending end flange, 
 the tongue training depression including a first edge portion adjacent to the distal end of the upwardly extending end flange, a second edge portion adjacent to the distal end of the upwardly extending end flange, and a central portion intermediate the first edge portion and the second edge portion; wherein the length of the tongue-training depression in a direction from the first side flange to the second side flange is greater than depth of the tongue-training depression. 

However, Zohe teaches a spoon wherein: f) said spoon part further comprising a tongue-training depression (see Zohe, Fig. 3, ##, the examiner notes that tongue-

Placing the depression of Zohe on the distal end of Ezy Dose would provide the  tongue training depression including a first edge portion adjacent to the distal end of the upwardly extending end flange, a second edge portion adjacent to the distal end of the upwardly extending end flange, and a central portion intermediate the first edge portion and the second edge portion (see Zohe annotated Fig. 3 below with the annotated Ezy Dose figure above); wherein the length of the tongue-training depression in a direction from the first side flange to the second side flange is greater than depth of the tongue-training depression (see annotated Zohe Figure 3, below). 


    PNG
    media_image2.png
    352
    452
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    143
    526
    media_image3.png
    Greyscale

 
In re Claim 2, Ezy Dose in view of Zohe, for the reasons above in re Claim 1, does not teach wherein the central depression has a length of about 4 mm to about 13 mm and a maximum depth of about 2 mm to about 10 mm.  However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the depression any reasonable size since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 

In re Claim 7, Ezy Dose in view of Zohe, for the reasons above in re Claim 1, teaches wherein the tongue-training depression is defined by a wall having a convex curvature (the central depression of Zohe is the same as Applicant’s Fig. 15 – see Applicant’s Para. 0046).

In re Claim 8, Ezy Dose in view of Zohe, for the reasons above in re Claim 1, teaches wherein the tongue-training depression is defined by a wall having a straight configuration (portions of the flanges in Zohe includes straight portions and a curved portion – under the broadest reasonable interpretation the central depression that includes straight portion is a straight configuration – in other words the end wall of Ezy Dose is straight and the central depression includes curved surfaces).  

In re Claim 11, Ezy Dose in view of Zohe, for the reasons above in re Claim 1, teaches wherein the feeding accessory is formed from at least one of a thermoplastic and thermoset material (see Customer questions & answers, indicating that this is made of plastic).

In re Claims 21-23, Ezy Dose in view of Zohe, for the reasons above in re Claim 1, teaches a 10 ml volume, which fall within 5 to about 30 ml (as claimed in Claim 21), or 8 to about 23 ml (as claimed in Claim 22) or 8 to about 12ml (as claimed din Claim 23).  

In re Claim 29, Ezy Dose in view of Zohe, for the reasons above in re Claim 1, teaches wherein the tongue-training depression is oblong or oval-shaped (see Zohe, Fig. 3, showing the depression is oblong or oval-shaped).

In re Claim 30, Ezy Dose in view of Zohe, for the reasons above in re Claim 1, teaches wherein the first side flange and the second side flange each have a tapered height in a direction from the inner end of the bottom portion to the end flange (see annotated Ezy Dose Figure showing the first side flange and the second side flange each have a tapered height in a direction from the inner end of the bottom portion to the end flange).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ezy Dose Kids Oral Liquid Medicine Spoon (hereinafter “Ezy Dose”) in view of US 2,249,551 to Zohe and further in view of US 2,795,043 to Fleischer. 

In re Claim 3, Ezy Dose in view of Zohe, for the reasons above in re Claim 1, teaches the elongate tubular storage part as an outer surface configured to be held by a 

However, Fleischer teaches wherein the elongate tubular storage part has an outer surface configured to be held by a user (Fleischer, Fig. 2, outer surface of #10), and the outer surface includes textured finger indentations indicating where the feeding accessory is to be held (The clip serves as a holding means in Fleischer – see Col. 2, ll. 70-72 – the clip #14 includes indentations/depressions – see annotated Fig. 2, below).

    PNG
    media_image4.png
    412
    724
    media_image4.png
    Greyscale

In the same field of invention, spoons with storage with an indentation at the proximate end, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the hook portion of Fleischer to the device of 

In re Claim 4, Z Ezy Dose in view of Zohe, for the reasons above in re Claim 1, teaches wherein the storage part has an outer surface (the outer surface of Ezy Dose is capable of being held by a user); however, modified Ezy Dose does not teach a mounting hook (see Fleischer, Fig. 2, #14) is formed on the outer surface to enable the feeding accessory to be mounted to a support.  

In the same field of invention, spoons with storage with an indentation at the proximate end, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the hook portion of Fleischer to the device of modified Ezy Dose in order to secure the device to something, such as a pocket.  This prevents the device from being lost. 

In re Claim 5, Ezy Dose in view of Zohe and Fleischer, for the reasons above in re Claim 4, teaches wherein the mounting hook includes a spoon rest (see annotated Fig. 2, above, teaching a surface on which the spoon rests).  

In re Claim 6, Ezy Dose in view of Zohe and Fleischer, for the reasons above in re Claim 4, teaches wherein the mounting hook includes a hook portion extending perpendicularly from the spoon rest (as best understood, in view of Applicant’s Fig. 8 and Para. 0044, the hood portion extends in a generally perpendicular manner/direction from the spoon rest portion in Fleischer).  

Claim 3 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ezy Dose Kids Oral Liquid Medicine Spoon (hereinafter “Ezy Dose”) in view of US 2,249,551 to Zohe and further in view of and further in view of US Des. 284,894 to Poore. 

In re Claim 3, Ezy Dose in view of Fleischer, for the reasons above in re Claim 1, teaches wherein the elongate tubular storage part has an outer surface configured to be held by a user (Fleischer, Fig. 2, outer surface of #10), if it is argued that Fleischer does not have an outer surface includes textured finger indentations indicating where the feeding accessory is to be held, the claim is further rejected in view of Poore. 

Poore teaches that it is old and well known in the spoon dispensing art to provide an outer surface configured to be held by a user with textured finger indentations indicated where the feeding accessory is to be held (see Poore, Figs. 1-6, teaching two gripping/indentation areas on the outer surface of the spoon).  In the same field of invention, dispensing spoons, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the indentation gripping parts of Poore to the device of modified Zohe. Doing so would assist the user in gripping the device and prevent the device from slipping from the use’s grasp. 
 
Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ezy Dose Kids Oral Liquid Medicine Spoon (hereinafter “Ezy Dose”) in view of US 2,249,551 to Zohe and further in view of US Des. 294,391 to Woo.

In re Claim 24, Ezy Dose in view of Zohe, for the reasons above in re Claim 1, does not teach further comprising a plurality of textured finger protrusions located on the exterior surface of the elongated tubular storage part.  However, Woo teaches a plurality of textured finger protrusions located on the exterior surface of the elongated tubular storage part (see Woo, Figs. 1-6, the dog legs, dog ears, dog tail and even the dog eyes are considered textured protrusions on the exterior surface, which fingers of the user can grasp to secure the device in the user’s hand).  In the same field of invention, dispensing spoons, it would have been obvious to one for ordinary skill in the art, at the earliest effective filing date to add the dog surfaces of Woo to the device of modified Ezy Dose.  Doing so would provide surfaces for the user to grip, thereby preventing the user from dropping the spoon, as well as providing a cute astatically pleasing spoon to reduce fear in a child taking medicine. 

Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ezy Dose Kids Oral Liquid Medicine Spoon (hereinafter “Ezy Dose”) in view of US 2,249,551 to Zohe and further in view of US 2,313,977 to Takach. 

In re Claim 25, Ezy Does in view of Zohe, for the reasons above in re Claim 1, does not teach a brush for cleaning the elongate tubular storage part.  However, Takach .  

Claim(s) 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ezy Dose Kids Oral Liquid Medicine Spoon (hereinafter “Ezy Dose”) in view of US 2,249,551 to Zohe and further in view of US 4,976,646 to Hull. 

In re Claim 26, Ezy Does in view of Zohe, for the reasons above in re Claim 1, does not teach further comprising a stand that is dimensioned to support the feeding accessory.  

However, Hull teaches that it is old and well known to provide a stand that is dimensioned to support the feeding accessory (see Fig. 3, showing a “dog” stand dimensioned to support the feeding accessory #62).  In the same field of invention, medicinal dispensing spoons, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to design a “dog” stand to support the device of modified Zohe, in the manner taught by Hull.  Doing so would provide a “toy” that can be played with while a child has to take medicine or food, making the child less frightened 

In re Claim 27, Ezy Does in view of Zohe and Hull, for the reasons above in re Claim 26, teaches wherein the stand comprises a base (see Hull, Figs. 3-6, the feet of the dog), first and second vertically extended members (see Hull, Figs. 3-6, the limbs of the dog), and a horizontally extending mounting member (see Hull, Figs. 3-6, the body of the dog, 36e).   In Hull the spoon is secured around #62c, which protrudes from the body of the spoon. 

In re Claim 28, Ezy Does in view of Zohe and Hull, for the reasons above in re Claim 26, teaches wherein the stand further comprises an intermediate member parallel to the horizontally extending mounting member (The examiner notes that the cavity which receives the spoon in Figs. 3-6 of Hull, includes surfaces “below” the spoon and surface “above the spoon – the surfaces below the spoon are considered the horizontally extending member and the surfaces above the spoon are considered the intermediate member parallel to the horizontal extending member),.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Ezy Does teaches the structure of applicant’s claims, except for the depression. Zohe teaches that it is known to place a depression on the end of a spoon in order mirror the shape of a nipple, to express breast milk and feed a baby/child (see discussion above in re Claim 1)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724